Citation Nr: 0932306	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  06-09 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUE

1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for diabetic 
retinopathy.

4.  Entitlement to service connection for diabetic 
nephropathy. 

5.  Entitlement to service connection for peripheral vascular 
disease of the upper extremities, claimed as secondary to 
diabetes mellitus.

6.  Entitlement to service connection for peripheral vascular 
disease of the lower extremities, claimed as secondary to 
diabetes mellitus.

7.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, claimed as secondary to 
diabetes mellitus.

8.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, claimed as secondary to 
diabetes mellitus.

9.  Entitlement to service connection for onychomycosis of 
the hands and feet, claimed as secondary to diabetes 
mellitus.

10. Entitlement to service connection for impotency, claimed 
as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1967 to March 1971.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an April 2005 
rating decision by the Houston RO.  In August 2006, the 
Veteran requested a hearing before the Board; he subsequently 
withdrew the request.  In May 2008, these matters were 
remanded for additional development.  




FINDING OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran has diabetes mellitus.

2.  Hypertension was not manifested in service or in the 
first postservice year; there is no competent (medical) 
evidence that relates the Veteran's hypertension to service; 
and diabetes mellitus is not service connected.

3.  The Veteran is not shown to have, or have had, diabetic 
retinopathy, diabetic nephropathy, or peripheral vascular 
disease of the upper or lower extremities.

4.  Acute or subacute peripheral neuropathy has not been 
diagnosed; peripheral neuropathy of the upper of lower 
extremities was not manifested in service, and any current 
such  disability is not shown to be related to the Veteran's 
service.

5.  The Veteran is not shown to have onychomycosis of the 
hands or right foot; onychomycosis of the left great toe was 
not manifested in service and is not shown to be related to 
his service.

6.  Impotence was not manifested in service and is not shown 
to be related to the Veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  The claim of service connection for hypertension as 
secondary to diabetes mellitus is legally insufficient; 
service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).
3.  The claim of service connection for retinopathy 
nephropathy as secondary to diabetes mellitus are legally 
insufficient; service connection for such disabilities is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2008).

4.  The claims of service connection for peripheral vascular 
disease of the upper and lower extremities as secondary to 
diabetes mellitus are legally insufficient; service 
connection for such disabilities is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2008).

5.  The claims of service connection for peripheral 
neuropathy of the upper and lower extremities as secondary to 
diabetes mellitus are legally insufficient; service 
connection for such disabilities is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008). 

6.  The claim of service connection for onychomycosis of the 
hands and feet as secondary to diabetes mellitus is legally 
insufficient; service connection for such disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2008).

7.  The claim of service connection for impotence as 
secondary to diabetes mellitus is legally insufficient; 
service connection for impotence is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans 
Claims (Court) held that the notice requirements of the VCAA 
applied to all 5 elements of a service connection claim 
(i.e., to include the rating assigned and the effective date 
of award).

February and May 2004 letters (prior to the decision on 
appeal) informed the Veteran of the evidence and information 
necessary to substantiate the claims, the information 
required of him to enable VA to obtain evidence in support of 
the claims, the assistance that VA would provide to obtain 
evidence and information in support of the claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  March 2006 
correspondence provided notice mandated by Dingess.  The 
notice provided to the Veteran regarding his secondary 
service connection claims was very general; and non-VCAA 
compliant.   However, the Veteran is not prejudiced by such 
notice defect because this decision denies service connection 
for the primary disability (type 2 diabetes mellitus) upon 
which the secondary service connection claims are based.  
Therefore, a threshold legal requirement for establishing 
secondary service connection is not met.  Because there is no 
reasonable possibility that further notice or assistance 
would aid in substantiating the secondary service connection 
claims, the VCAA notice defects are rendered moot.  See 38 
U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).

The Veteran's service treatment records (STRs) are associated 
with his claims file.  VA has obtained all 
pertinent/identified records that could be obtained.  All 
evidence constructively of record (VA records) has been 
secured.  The Veteran was afforded VA examinations.  VA's 
duty to assist is met.  It is not prejudicial to the Veteran 
for the Board to proceed with appellate review.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duty to 
assist is met.  

II. Legal Criteria 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Certain chronic diseases (including diabetes mellitus and 
hypertension) may be service connected on a presumptive basis 
if manifested to a compensable degree within a specified 
period of time postservice (one year for diabetes mellitus 
and hypertension).  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309. 

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted diabetes, the veteran is entitled to a 
presumption of service connection for such disability even 
though there is no record of such disease during service.  
38 U.S.C.A. §§ 1112, 1116; 38 C.F.R. § 3.307, 3.309(e).  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 
3.313.

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 
3.307.
VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides in the Republic of Vietnam during the 
Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 64 Fed. Reg. 59232, 59236-37 
(1999).

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury. 38 
C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  Briefly, the threshold legal requirements 
for a successful secondary service connection claim are: (1) 
Evidence of a current disability for which secondary service 
connection is sought; (2) a disability which is service 
connected; and (3) competent evidence of a nexus between the 
two.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

III. Factual Background and Analysis

Diabetes Mellitus

The Veteran's STRs are silent for complaints, findings, or 
diagnosis of diabetes.  His service personnel records show 
that he served in Vietnam from September 1967 to March 1971.
May 1988 to August 2005 treatment records from the Veteran's 
private physician include a May 1994 note that indicates the 
Veteran has new onset of diabetes (no clinical findings were 
noted).  He was to return for fasting blood sugars.    

Private urinalyses from May 1996 to April 2002 revealed only 
one positive test (in May 1996).  In July 2002, serum testing 
was conducted twice.  The first test showed a high glucose 
serum of 152; the second test, approximately 10 days later, 
showed glucose serum in the normal range, at 107.  October 
2003 testing showed fasting blood sugar was 101.  

A November 2003 letter from the Veteran's physician indicates 
the Veteran had been a patient at the clinic for 20 years and 
that he had been treating him for 6 years.  It was noted that 
type 2 diabetes mellitus was recently diagnosed; that the 
Veteran was placed on oral medication for diabetes; that the 
diabetes mellitus was controlled by medication; and that it 
was imperative that he remain on medication.  

On February 2005 VA examination it was noted that the 
Veteran's claims file was reviewed.  The Veteran reported he 
had diabetes mellitus diagnosed in 1992; the examiner noted 
there was no documentation of such.  The examiner noted that 
April 2004 lab tests showed blood sugar was 111 and normal 
hemoglobin A1C.  The assessment was that a diagnosis of 
diabetes mellitus could not be made.

February 2005 VA lab studies showed there was no glucose in 
the Veteran's urine, and that bloodwork showed hemoglobin A1C 
was 5.4 and glucose was 96.  

On February 2005 peripheral neuropathy VA examination, the 
Veteran reported diabetes mellitus was diagnosed 
approximately 5 years earlier.  He indicated that he was 
never advised regarding a diet or exercise regime, and did 
not have specific medications (oral hypoglycemic agents, 
etc.) prescribed.  The examiner noted that the last 
hemoglobin A1C was in April 2004, and was within normal 
limits at 5.8.  The examiner did not have any records 
pertaining to the Veteran's alleged diagnosis 5 years prior, 
and it was unclear what criteria was used to make the 
diagnosis.  

April 2005 lab tests showed that blood glucose was 96, urine 
glucose was 250, and hemoglobin A1C was 5.4.  

On July 2006 VA examination, the Veteran denied being on any 
prescribed medication for a medical problem.  He reported 
diabetes mellitus was diagnosed 2 years prior.  He denied a 
history of diabetic ketoacidosis or of hypoglycemic agent, 
insulin or oral hypoglycemic medication, hospitalization, 
and/or having a restricted diet recommended.  On review of 
the claims file, the examiner noted that records showed that 
a 2-hour glucose tolerance test showed 100 mg of glucose in 
the urine and blood sugar of 126 (but that was on a 2-hour 
postprandial glucose tolerance test).  All additional lab 
studies were negative.  All lab tests obtained through VA 
showed that blood sugars were within normal limits, and that 
hemoglobin AIC was normal.  It was noted that February 2005 
urinalysis and April 2004 serum glucose found abnormalities, 
but that these did not meet the criteria for establishing a 
diagnosis of diabetes mellitus.  The examiner agreed with the 
prior VA examination in finding there was no objective 
information in the record or from the Veteran to substantiate 
a diagnosis of diabetes mellitus; the Veteran's hemoglobin 
A1C was consistently in the normal range and the serum 
glucose levels were consistently in the normal range with the 
exception of one time when it was one point above normal at 
111.  As a diagnosis of diabetes mellitus requires fasting 
blood glucose over 125; the Veteran's findings did not meet 
that requirement.  The 2-hour glucose tolerance test found 
blood sugar was 126; confirmation of a diagnosis of diabetes 
mellitus requires blood sugar over 200.  

VA treatment notes and lab study reports from April 2007 to 
January 2009 include July 2007 lab test findings of 
hemoglobin A1C at 5.9, and a glucose tolerance test finding 
of 197, and fasting blood sugar level of 135; the impression 
was early hyperglycemia.  An October 2007 neurology note 
indicates the Veteran had glucose intolerance, and that tight 
control of his blood sugar was suggested.  June 2008 lab 
studies found blood glucose of 129.  A July 2008 record shows 
the Veteran was referred for a nutrition consult to address 
his weight.  A medication reconciliation found he had no 
active outpatient medications.  January 2009 lab tests showed 
glucose was 135 and hemoglobin A1C was 6.2; urine was 
negative for glucose.  There was no diagnosis of diabetes 
mellitus.  
In February 2009, the RO sought the Veteran's complete 
private treatment notes and lab test results pertaining to 
diabetes mellitus.  A response received the following month 
stated all medical records were contaminated and destroyed 
due to hurricane Ike.

It is not in dispute that the Veteran served in Vietnam 
during the Vietnam era; his exposure to Agent Orange is 
presumed.  Consequently, what he must establish to 
substantiate his claim of service connection for diabetes is 
that he has a diagnosis of type 2 diabetes mellitus.  This is 
a medical question, and there is evidence in the record both 
supporting and against the Veteran's claim that he has type 2 
diabetes.   

Evidence in the Veteran's favor includes a 1994 record noting 
new onset diabetes mellitus and a 2003 letter from the 
Veteran's private physician stating that the Veteran had a 
recent diagnosis of diabetes mellitus.  Significantly, the 
1994 record does not identify the clinical findings (or when 
any initial diagnosis was made), and when VA sought treatment 
records from the Veteran's private physician (to ascertain 
the clinical basis for the reported diagnosis), the response 
was that the records had been destroyed.  Accordingly, the 
evidence supporting that the Veteran has a diagnosis of 
diabetes mellitus consists of conclusory notations/statements 
unsupported by any clinical data or rationale, and has little 
probative value regarding whether the Veteran has type 2 
diabetes.  

On both (February 2005 and July 2006) VA examinations that 
found that the clinical data did not support the diagnosis of 
diabetes, it was noted that the Veteran was not on medication 
for diabetes or on a restricted diet for such disease.  The 
examiners reviewed the Veteran's claims file, to include all 
lab studies reported, and noted that the clinical findings 
did not meet the criteria for establishing a diagnosis of 
diabetes (they specifically indicated what results would be 
diagnostic for such disease).  While more recent VA records 
note the Veteran has early hypoglycemia, they do not show a 
diagnosis of diabetes mellitus.  Because the evidence against 
a diagnosis of diabetes cites to clinical data that 
contraindicate such diagnosis, and explains the rationale for 
the conclusion that the Veteran does not have diabetes, 
noting what is necessary to establish the diagnosis, such 
evidence is probative and persuasive.  
As the preponderance of the evidence is against a finding 
that the Veteran has type 2 diabetes mellitus, the threshold 
legal requirement for establishing service connection for 
such disease is not met.  Consequently, service connection 
for diabetes mellitus is not warranted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Disabilities Claimed as Secondary to Diabetes Mellitus

Because diabetes mellitus is not service connected, a 
threshold legal requirement for establishing service 
connection for any disability as secondary to diabetes 
mellitus is not met.  See 38 C.F.R. § 3.310.   Consequently, 
the claims of service connection for hypertension, diabetic 
retinopathy and nephropathy, peripheral vascular disease of 
the upper and lower extremities, peripheral neuropathy of the 
upper and lower extremities, onychomycosis, and impotence as 
secondary to diabetes lack legal merit, and must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Further 
possible theories of entitlement to the benefits sought are 
addressed below. 

Hypertension

The Veteran's STRs are silent for complaints, findings, or 
diagnosis of hypertension.  Blood pressure readings noted in 
service included 138/74, 110/80, and 138/88.

May 1988 to October 2005 private treatment notes include a 
February 1991 record noting the Veteran had a history of 
hypertension.  His blood pressure reading at the time was 
140/88.  A February 1993 record notes the Veteran was given a 
sample of Norvasc (a medication for high blood pressure).  
Several records from 1993 to 2003 note elevated blood 
pressure readings.

On July 2006 VA examination, the Veteran reported that he was 
told in the 1980s that he had hypertension, and was put on 
medication for a short period of time.  He currently did not 
require any medication for hypertension.  On examination, his 
blood pressure was 152/96; hypertension was diagnosed.  

2006 to 2009 VA treatment notes include a July 2007 VA with 
an impression of early primary hypertension.  

Although there is a current diagnosis of hypertension (see 
July 2006 VA examination), there is no evidence of 
hypertension during the Veteran's service, and no evidence 
hypertension was manifested in the first postservice year.  
Consequently, service connection for hypertension on the 
basis that it became manifest in service, and persisted or on 
a presumptive basis (as a chronic disease under 38 U.S.C.A. 
§ 1112) is not warranted.  Notably, there is no competent 
(medical) evidence that relates this disability to the 
Veteran's service, and no postservice evidence of 
hypertension until 9 years after service. Accordingly, the 
preponderance of the evidence is against the claim of service 
connection for hypertension on the basis that such disease is 
somehow directly related to the Veteran's service.  Hence, 
such claim must be denied.

Diabetic retinopathy and nephropathy, peripheral vascular 
disease and neuropathy of the upper and lower extremities, 
and onychomycosis of the hands and right foot

The Veteran's STRs are silent for any of these disabilities.  

On February 2005 VA examination, the Veteran reported that 
his vision was deteriorating.  He also indicated that a 
private physician told him in 1998 that he had some scar 
tissue in the back of his right eye and that there was no 
follow-up of this finding.  The claims file was not available 
to review for the eye examination but, based on the 
examination, the examiner's impression was that there were 
presbyopia/refractive errors, optic atrophy of the right eye 
that was possibly due to trauma per the Veteran's reported 
history, retinal drusen of both eyes, but no diabetic 
retinopathy.  The opinion was that the atrophy and macular 
scarring in the right eye were not as likely as not due to 
diabetes; the actual cause could not be determined without 
resorting to speculation.  

On July 2006 VA eye examination, it was noted that the 
Veteran's vision was 20/20 on service separation examination 
in 1971.  The assessment was that there was an old right 
macular scar/retinal pigment epithelial detachment with best 
corrected visual acuity of 20/25 in the right eye and 20/15 
in the left.  She noted that the Veteran reported that he 
used to be a boxer.

A November 2007 eye examination found no evidence of diabetic 
retinopathy.

The record does not contain a diagnosis of diabetic 
retinopathy either in treatment records or on VA 
examinations.  Examiners have specifically found there is no 
evidence of diabetic retinopathy.  The Veteran's belief that 
he has diabetic retinopathy is not competent evidence, as 
establishing a diagnosis of such eye disability requires 
medical training and knowledge that the Veteran is not shown 
to possess.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  In the absence of a diagnosis of diabetic 
retinopathy, there is no valid claim of service connection 
for such disability.  Accordingly, the claim must be denied.  
See Brammer, 3 Vet. App. 225.  

On February 2005 VA examination, the Veteran reported that a 
physician had conducted a "dye test" that showed he had "a 
spot on one of the kidneys".  The assessment was that a 
diagnosis of diabetic nephropathy could not be made.

Although the Veteran contends he had diabetic nephropathy, 
the record does not contain a diagnosis of such either in any 
treatment records or on VA examinations.  His belief that he 
has diabetic nephropathy is not considered competent evidence 
that he has the claimed disability.  In the absence of proof 
of a present disability, there is no valid claim of service 
connection.  See Brammer, 3 Vet. App. 225.  Accordingly, 
service connection for diabetic nephropathy must be denied.

An August 1988 record notes the Veteran's left leg pulses 
were good.

An October 2005 treatment note indicates the Veteran's feet 
were evaluated.  A review of his vascular function showed his 
skin temperature of his lower extremities was warm to cool, 
proximal to distal.  DP pulses were palpable, bilaterally.  

On February 2005 VA examination, the examiner's assessment 
was that there were no stigmata to suggest the Veteran had 
peripheral vascular disease in the upper or lower 
extremities.

On July 2006 VA examination, the Veteran denied having any 
complications with his arteries or veins.  On examination, no 
vascular irregularities were found.

In January 2009, the Veteran complained of cramping in his 
calves for the past year with prolonged walking.  He reported 
he was a nonsmoker and did not abuse alcohol.  Weak pulses 
were noted and the assessment included claudication symptoms 
and rule out arteriosclerotic cardiovascular disease.

As shown by the record, there is no evidence in the Veteran's 
STRs that indicated he had a vascular problem.  For decades 
following service, there continued to be no objective 
evidence of vascular disease.  Only in the past year or two 
has the Veteran reported having possible symptoms of vascular 
disease; a January 2009 record notes claudication symptoms 
and weak pulses; while cardiovascular disease was not ruled 
out, such a diagnosis could not be made at the time.  In 
short, peripheral vascular disease in the upper or lower 
extremities is not clinically shown.  Without evidence of a 
current diagnosis of such disability there is no valid claim 
of service connection for peripheral vascular disease.  See 
Brammer, 3 Vet. App. 225.  Accordingly, service connection 
for peripheral vascular disease of the upper and lower 
extremities must be denied.

May 1988 to October 2005 private treatment notes include an 
August 1988 record that notes the Veteran's complaint of left 
lower extremity paresthesis/pain from the knee to ankle.  His 
left leg pulses were good and the impression was paresthesis.  
In February 1992, he complained of pain from his neck down 
into his left arm and hand.  The impression was rule out 
carpel tunnel syndrome.  In February 2001, the Veteran 
complained of numbness in his left index finger.  In March 
2004, an electromyogram revealed bilateral carpel tunnel 
syndrome of the wrist that also involved the ulnar nerves and 
the wrists and elbows consistent with Guyon's canal and 
cubital, respectively.  

On February 2005 peripheral neuropathy VA examination the 
Veteran reported diabetes mellitus had been diagnosed 
approximately 5 years prior.  He complained of intermittent 
numbness and tingling in both hands for approximately 3 years 
and that these symptoms were brought on by repetitive wrist 
motions such as with typing, painting, or hammering.  The 
sensory symptom of bilateral foot numbness was persistent and 
there were no identifiable aggravating or alleviating 
factors.  The impression was that there was possible 
bilateral compressive median mononeuropathy at the wrists 
(carpal tunnel syndrome) with no associated sensory or motor 
impairment and there was no evidence of peripheral 
neuropathy.  

On July 2006 VA examination, the Veteran complained of 
neurological symptoms.  On examination, he was neurologically 
intact.  

On July 2006 VA neurological evaluation, the Veteran 
complained of a 2 year history of bilateral leg numbness with 
associated pain down the medial side of the left lower leg, 
ankle, and great toe.  He described numbness on the lateral 
side of the right leg that wrapped around the ankle to the 
bottom of the foot and did not include the toes; there was no 
associated pain.  The impression was that on examination and 
by history there was little evidence of a distal symmetric 
polyneuropathy typical of diabetic associated complications.  
However, given that there were complicating issues (which 
were discussed in detail), other neuropathies associated with 
diabetes could not absolutely be ruled out on clinical 
grounds (MG/NVC and additional neuropathy lab screens were 
necessary to address these additional issues).  

2006 to 2009 VA treatment notes include an August 2006 EMG 
that was abnormal and contained evidence of an axonal sensory 
neuropathy in the upper extremities as well as a right 
peroneal mononeuropathy of indeterminate site; the exact 
etiology of these findings could not be established based on 
this test.  An October 2007 note indicates that in the past 
year the Veteran started to experience increasing fatigue and 
weakness in both upper extremities with the right side more 
severe.  He reported no lower extremity weakness, but had had 
numbness on the lateral aspect of both legs over the past 2 
years.  The impression was "distal symmetric sensory > motor 
neuropathy suspect glucose intolerance given family 
history".  In May 2008, the Veteran complained of bilateral 
upper extremity weakness, fatigue, and numbness, which he 
reported had not changed since October 2007.  

As peripheral neuropathy of the upper or lower extremities 
was not manifested in service, service connection for such 
disability on the basis that it became manifest in service, 
and persisted, is not warranted.  

Furthermore, acute or subacute peripheral neuropathy 
(Transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  See 38 C.F.R. § 3.309(e) and 
note 2 following.) has not been diagnosed.  Consequently, the 
claim of service connection for peripheral neuropathy does 
not fall within the purview of the Statutory provisions of 
38 U.S.C.A. § 1116..  The Veteran's complaints of symptoms 
such as pain, parethesis, and numbness were first noted in 
1988 (for the lower extremities) and in 1992 (for the upper 
extremities).  However they are diagnosed, there is no 
competent evidence  that indicates or suggests that such 
disability might somehow be directly related to the Veteran's 
active service.  Consequently the preponderance of the 
evidence is against the claim of service connection for 
peripheral neuropathy of the upper and lower extremities.  
(Notably, this claim was raised primarily as one of secondary 
service connection which, as indicated above lacks legal 
merit.)  

May 1988 to October 2005 private treatment notes included a 
February 1991 record that notes the Veteran's complaints of a 
rash and itch on his ankles present for 9 days.  The 
impression was rule out contact [dermatitis] vs. allergic vs. 
psoriasis dermatitis.  In March 1993, he complained of a rash 
on his arm; the impression was possible fungal infection.  On 
October 2005 evaluation of the Veteran's feet, his skin 
revealed no rash, subcutaneous nodules, lesions, or ulcers.

On February 2005 VA examination, there were no complaints 
specific to a skin disorder and it was noted that based on 
examination a diagnosis of onychomycosis of the hands or 
right foot could not be made.  Mild onychomycosis of the left 
great toe was diagnosed.
On July 2006 VA examination, the Veteran denied any symptoms 
such as rashes.  On examination, his skin had good texture 
and turgor with no lesions or masses.

On July 2006 VA skin examination, the Veteran complained of 
intermittent pruritic eruption of antecubital fossae that 
started in 1967.  He reported a cycle in which this condition 
flared during the summer and then resolved.  He stated he was 
seen for this in service; the examiner noted there was no 
such treatment reported in the record.  The examiner noted 
that although there were no findings on physical examination, 
the Veteran's history was most consistent with eczema which 
was a very common condition.  He could not think of any 
exposures that would lead to development of this, however, 
the Veteran reported an onset in service.  He opined that the 
condition is at least as likely as not connected to his 
military service.  

There is no evidence showing that the Veteran has or ever had 
a diagnosis of onychomycosis of the hands or right foot.  
Consequently, there is no valid claim of service connection 
for such disability, and the claim must be denied as lacking 
legal merit.  See Brammer, 3 Vet. App. 225..

Onychomycosis of the left great toenail

Onychomycosis of the left great toe  has been diagnosed. 
However, such disability was not manifested in service, and 
service connection for the disability on the basis that it 
became manifest in service and persisted is not warranted.  
While the Veteran may still establish service connection for 
this disability by competent evidence that relates it 
service, there is no such evidence.  The Board is aware that 
a VA examiner has opined (based on the Veteran's self-
serving, and uncorroborated accounts that such became 
manifest in service and persisted) that eczema is related to 
the Veteran's service, this opinion does not address the 
matter of a nexus between onychomycosis of the left great toe 
and the Veteran's service.  Notably, a lengthy time interval 
between service and the earliest postservice documentation of 
the disability for which service connection is sought (some 
34 years here) is of itself a factor against a finding of 
service connection.  See Maxson, 230 F.3d, 1333.  

In light of the foregoing, a preponderance of the evidence 
against a finding that the Veteran's onychomycosis of the 
left great toe is related to his service.  Accordingly, the 
claim seeking service connection for such disability must be 
denied.  

Impotence

The Veteran's STRs are silent for complaints, findings, or 
diagnosis of impotence.  

On February 2005 VA examination, the Veteran reported that he 
had not had a full erection in 4 years.  Electronic records 
indicate he took Viagra at one time.  The assessment was 
erectile dysfunction.

On July 2006 VA examination, the Veteran denied having any 
symptoms such as erectile dysfunction.  

As there is no evidence of impotence during the Veteran's 
service, and since it was not diagnosed until many years 
postservice, service connection for such disability on the 
basis it became  manifest in service and persisted is not 
warranted.  There is no competent (medical) evidence that 
suggests any current impotence is, or might be related to, 
the Veteran's service.  The lengthy time interval between 
service and the earliest manifestation of impotence is of 
itself a factor against a finding of service connection for 
such disability.  See Maxson, 230 F. 3d 1333.  The Veteran's 
theory of entitlement to this benefit is essentially one of 
secondary service connection.  As noted above, because he 
does not have service connected diabetes, such claim lacks 
legal merit.  In light of the foregoing, a preponderance of 
the evidence is against this claim.  Accordingly, it must be 
denied.  


ORDER

Service connection for diabetes mellitus is denied.

Service connection for hypertension, including as secondary 
to diabetes mellitus, is denied.
Service connection for diabetic retinopathy, including as 
secondary to diabetes mellitus, is denied.

Service connection for diabetic nephropathy, including as 
secondary to diabetes mellitus, is denied.

Service connection for peripheral vascular disease of the 
upper and lower extremities, including as secondary to 
diabetes mellitus is denied.

Service connection for peripheral neuropathy of the upper and 
lower extremities, including as secondary to diabetes 
mellitus, is denied. 

Service connection for onychomycosis of the hands and feet, 
including as secondary to diabetes mellitus, is denied.

Service connection for impotence, including as secondary to 
diabetes mellitus, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


